433 So.2d 1140 (1983)
Wilson J. SAVOIE and Marie P. Savoie, Plaintiffs-Appellees,
v.
The ESTATE OF Dennis ROGERS, Defendant-Appellant.
No. 83-372.
Court of Appeal of Louisiana, Third Circuit.
June 20, 1983.
Keith A. Stutes, Lafayette, for plaintiffs-appellees.
G. Paul Marx and Donald D. Landry, Lafayette, for defendant-appellant.
Before STOKER, LABORDE and KNOLL, JJ.
STOKER, Judge.

MOTION TO DISMISS
The plaintiffs-appellees, Wilson J. Savoie and Marie P. Savoie, move to dismiss the suspensive appeal of the Estate of Dennis Rogers as being untimely perfected.
The judgments in this matter were signed in favor of Wilson Savoie for $5,493.78 on February 23, 1983. The notices *1141 of judgment were mailed on February 24, 1983 and March 7, 1983 respectively.
The Motion and Order for Suspensive Appeal was filed on March 4, 1983, the suspensive appeal bond being fixed at $16,319.34. However, the necessary security for the suspensive appeal was not furnished until April 27, 1983.
Code of Civil Procedure Article 2123 provides:
"Except as otherwise provided by law, an appeal which suspends the effect or the execution of an appealable order or judgment may be taken, and the security therefor furnished, only within thirty days of:
(1) The expiration of the delay for applying for a new trial, as provided by Article 1974, if no application has been filed timely."
Inasmuch as the suspensive appeal bond has been untimely filed, the suspensive appeal is hereby converted into a devolutive appeal. Swan v. Clover Farm Creamery, Inc., 311 So.2d 285 (La.App.1974).
MOTION GRANTED.